     Case 1:20-cv-03677-LGS-KHP Document 17-1 Filed 07/14/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                            :
GERALDINE MAHOOD, individually and          :           Case No. 1:20-CV-03677
on behalf of all others similarly situated, :
                                            :
                                Plaintiff,  :
                                            :
                   v.                       :
                                            :
NOOM, INC.,
                                            :
                                Defendant.  :
                                            :
-------------------------------------- X

                   DECLARATION OF AARTI G. REDDY IN SUPPORT
                   OF HER MOTION FOR ADMISSION PRO HAC VICE

         AARTI G. REDDY, pursuant to Rule 1.3 of the Local Rules of the United States Courts

for the Southern District of New York, declares as follows:

         1.    I am an associate with the law firm of Cooley LLP. My business address is 101

California Street, 5th Floor, San Francisco, California 94111-5800. I submit this Declaration in

support of my application for admission pro hac vice for purposes of appearing on behalf of

Defendant Noom, Inc. in this matter.

         2.    I earned my J.D. from Harvard Law School in 2010, and I am a member in good

standing of the Bar of the highest court of the State of California, the state of which I am a resident

and in which I principally practice law. I was admitted to practice in the State of California on

December 22, 2010. I am also a member in good standing of the District of Columbia Bar.

         3.    The office and address of the official maintaining the role of members for the Bar

of the State of California is: The State Bar of California, 180 Howard Street, San Francisco, CA

94105.
      Case 1:20-cv-03677-LGS-KHP Document 17-1 Filed 07/14/20 Page 2 of 3




          4.    I understand that I have a continuing obligation to notify the Court of any matter

affecting my standing to the Bar of the State of California or of any other court in which I am

admitted to practice.

          5.    Our law firm is counsel for Defendant, and Defendant has requested that we

represent it in all aspects of this case, including trial, and I accordingly seek pro hac vice admission

for these purposes.

          6.    I certify that there are no disciplinary proceedings presently pending against me in

any jurisdiction, and no discipline has been previously imposed upon me in any jurisdiction. I also

certify that I have never been convicted of a felony or censured, suspended, disbarred or denied

admission or readmission by any court.

          7.    I have communicated with counsel for Plaintiff regarding this application, and

counsel for Plaintiff has consented to this application.

          8.    I understand that if I am admitted pro hac vice I will be subject to the disciplinary

jurisdiction of the United States District Court for the Southern District of New York and will

comply with the Rules of Professional Conduct of the New York Supreme Court, the requirements

of the Rules Governing the Courts of the State of New York regarding the conduct of attorneys

admitted to the practice of law in this State, and the Local Rules of the United States District Court

for the Southern District of New York, particularly the requirements of Local Rule 1.3.

          9.    I will make a payment of $200 to the Clerk of the Court, SDNY pursuant to L. Civ.

R. 1.3.

          10.   I agree to have all pleadings, briefs, and other papers filed with the Court signed by

Ian Shapiro, attorney of record authorized to practice in the State of New York.




                                                  -2-
      Case 1:20-cv-03677-LGS-KHP Document 17-1 Filed 07/14/20 Page 3 of 3




            I declare that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.

Dated: July 14, 2020
                                                                      /s/ Aarti G. Reddy
                                                                         Aarti G. Reddy




229417877




                                                   -3-
